WEIGEL, Judge,
dissenting:
The United States Department of Energy (hereinafter “DOE”) appéals from the judgment of the United States District Court for the Northern District of Texas, Fort Worth Division, upholding a settlement agreement between Amber Refining, Inc. (hereinafter “Amber”) and Occidental Oil and Gas Company (hereinafter “Occidental”).1 The settlement provided that Occidental pay Amber $2.25 million out of a certain consent order fund (hereinafter “the Fund”). Occidental established the Fund to satisfy overcharge claims such as that made by Amber. DOE administered the Fund, and all payments made from- the Fund required DOE approval. The judgment of the district court was based upon its conclusion that DOE acted unreasonably and in bad faith in withholding approval of the proposed settlement. I would vacate the judgment.
Throughout the life of this case, DOE’s position has been that Amber’s claims were time barred. Accordingly, DOE rejected the proposed settlement.- Rec.Vol. VII at 1779-83; Relatively early in the case, Judge Belew considered the issue of the statute of limitations and concluded that, indeed, all of Amber’s claims were time barred. Rec.Vol. Ill at 581-92. His conclusion was based on a comprehensive review of applicable and analogous law. Rec.Vol. Ill at 581-92. Judge Belew, although inclined to dismiss Amber’s claims without further proceedings, refrained solely for the purpose of allowing Amber to conduct discovery on the issues of fraudulent concealment by Permian. Rec.Vol. Ill at 591-93. Implicit in Judge Belew’s ruling was his conclusion that DOE acted reasonably in rejecting the proposed settlement. Amber subsequently conceded that the statute of limitations had indeed run on Counts I and II of its complaint. Rec.Vol.. Ill at 594-96, 596-606. Nevertheless, Judge McBryde, sua sponte, vacated Judge Belew’s decision that the statute of limitations had run. Rec.Vol. V at 1078.
Under the law of the case doctrine, once an issue is decided, it will not be relitigated in the same case except in unusual circumstances. See Hayman Cash Register Co. v. Sarokin, 669 F.2d 162, 168 (3rd Cir.1982). Although prejudgment orders remain interlocutory and can be reconsidered at any time, efficient disposition requires that each stage of litigation build on the last, and not afford an opportunity to revisit previous rulings. IB Moore’s Federal Practice ¶ 0.404[1] (2nd ed. 1991). This is particularly true when a case is transferred from one trial judge to another. See Peterson v. Hopson, 306 Mass. 597, 29 N.E.2d 140 (1940); Petition of U.S. Steel Corp., 479 F.2d 489 (CA 6th 1973), cert. denied, 414 U.S. 859, 94 S.Ct. 71, 38 L.Ed.2d 110 (1973). A district court judge cannot legitimately vacate the order of a predecessor in the same case simply because of disagreement as to what is “reasonable” in a particular situation.
Review of the entire record shows that there was no basis for vacating Judge Be-lew’s order with respect to the limitations period applicable to Amber’s claims. See ACF Industries, Inc. v. Guinn, 384 F.2d *23915 (5th Cir.1967), cert. denied, 390 U.S. 949, 88 S.Ct. 1039, 19 L.Ed.2d 1140 (1968). There was no change of circumstance justifying reconsideration of the order. Moreover, Judge McBryde did not find that Judge Belew erred in his analysis of the statute of limitations issue. Indeed, Judge McBryde erred in concluding that DOE lacked standing to raise the statute of limitations issue.
The majority opinion states that when Judge McBryde was assigned this case there were two matters to be resolved: (1) Amber’s claims against Permian; and (2) Permian’s claims against DOE. Close examination of the record shows that only one issue remained: Did Permian fraudulently conceal any facts from Amber justifying tolling the statute of limitations? Rec.Vol. Ill at 591-93. The fact that this was the only remaining issue is further evidenced by Judge Belew’s decision to permit discovery on it alone. Rec.Vol.III at 591-93. Furthermore, at that time, Permian had made no claim against DOE. Rec. Vol. II at 106. On the contrary, from the time DOE was joined as a party through the time Judge McBryde was assigned this case, Permian and DOE worked together to defeat Amber’s claims. Permian’s claim against DOE was raised for the first time in March 1991. Rec.Vol. VI at 1515-16.
The majority opinion states that Judge McBryde simply changed the order of issues to be decided. The statement erroneously characterizes the events below. The record shows that Judge McBryde in fact restructured the case, and revisited an issue — DOE’s reasonableness — decided by Judge Belew. Whereas the majority opinion states that there was no reversible error below, careful review of the record demonstrates that Judge McBryde’s decision to vacate Judge Belew’s prior rulings was an abuse of discretion.
In determining that Judge McBryde abused his discretion, we must consider the correctness of his decision and the reasons supporting it. See ACF Industries, Inc. v. Guinn, 384 F.2d 15 (5th Cir.1967), cert. denied, 390 U.S. 949, 88 S.Ct. 1039, 19 L.Ed.2d 1140 (1968); IB Moore’s Federal Practice ¶ 0.404[4.-2] (2nd ed. 1991). Even if there were valid grounds for the decision, those grounds must be carefully weighed against the undesirability of revoking the decision of another judge. In the case before us, the only ground for Judge McBryde’s decision was the erroneous belief that DOE lacked standing to raise the statute of limitations issue. That decision was incorrect. Accordingly, the order of Judge Belew should be reinstated.

. Amber purchased crude oil from Permian Corporation (hereinafter "Permian”). Subsequently, Occidental acquired Permian. Amber’s claim against Occidental alleges that Permian overcharged Amber in violation of Section 210 of the Economic Stabilization Act of 1970, 12 U.S.C. § 1904 note.